DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the   applicant’s submission received   01/07/2021.                   .
2.	Claims 1 – 24  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
2.	Domestic benefit has been claim with regards to U.S. Provisional Patent Application No. 62/959,674, filed on January 10, 2020.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 02/04/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Information Disclosure Statement
1. 	 The information disclosure statement filed on 10/07/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 01/07/2021 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 2, 8 – 9, 12 – 14, 18 – 19 and 24   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12 and 14 of copending Application No. 17/248, 076. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Please see the table below  and analysis below: 


17/248,077
17/248,076
Claim 8
Claim 1 in combination with claims 12 and  14 (for connected mode) 
Claim 12 
Claim 1
Claim 9 
Claim 12
Claim 14 
Claim 12

2.	Claims 1 – 2, 13, 18 - 19 and 24 are   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/ 248, 076 in view of Khoryaev et al. (US 2022/0110085 A1, support is found in provisional application 62/791,469 dated Jan 11 2019). This is a provisional nonstatutory double patenting rejection.
Claim 1 of co-pending application 17/248, 076 discloses every aspect of claim 1 of the instant application , except that the request is sent over a RACH transmission. However Khoryaev discloses the above missing feature see : ¶ 0061, a request from the UE is sent to the gNB for positioning reference signal configuration while in IDLE or INACTIVE or CONNECTED mode, the first step in figures 1- 3 clearly states it is a random positioning request that is  sent over message A which is a random access channel transmission, ¶ 0058, clearly states one such reference single configuration requested is DL CSI-RS, see also ¶ 0060 DL resource ID that identifies the resources with regards to DL CSI-RS.  It would have been obvious at the time the invention was made to modify copending Application No. 17/ 248, 076 in view of Khoryaev. The motivation for making the above modification would have been for less power consumption for reference signal  signaling by operating in the inactive or idle mode [see the latter part of ¶ 0044].

Claims  2, 13, 18 – 19 and 24  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s)  1 – 4, 6 – 7, 18 – 21 and 23 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2022/0110085 A1, support is found in provisional application 62/791,469 dated Jan 11 2019) in view of Jiang (CN 110690947A, a translated copy is included for the applicant’s consideration).
 	Regarding claim 1, A method of wireless communication performed by a user equipment (UE) [¶ 0046 and figure 1], comprising:
 transmitting, using a random access channel transmission and when operating in an idle mode or inactive mode, a request for information identifying a reference signal configuration; and [¶ 0061 and ¶ 0060, a request from the UE is sent to the gNB for positioning reference signal configuration while in IDLE or INACTIVE or CONNECTED mode, the first step in figures 1- 3 clearly states it is a random positioning request that is  sent over message A which is a random access channel transmission for PRS configuration]
 selectively receiving, as a response to the request and based at least in part on a mode of the UE, the information identifying the reference signal configuration for reception of a reference signal (see figure 1 label 104 and 308 of figure 3 = ¶ 0061, that is a response is signaled back to the UE that contains configuration of the PRS, the configuration can be UL or DL as seen in ¶ 0058=that is the configuration is sent to the UE so the UE knows on which resources to receive the PRS in the DL. Also see ¶ 0059 and ¶ 0060 that deals with scenario 1 in the idle or inactive or connected mode discloses a request for DL PRS configuration, see also ¶ 0060 DL resource ID that identifies the resources with regards to DL CSI-RS, also ¶ 0063 DL PRS configuration in the idle mode is sent to the UE for the UE to locate the transmission of the PRS in these configured resources in order to transmit PRS measurements to the gNB), wherein the reference signal is a channel state information reference signal or a tracking reference signal. [¶ 0058, clearly states one such reference single configuration requested is DL CSI-RS, see also ¶ 0060 DL resource ID that identifies the resources with regards to DL CSI-RS]. Khoryaev discloses every aspect of claim 1, however to better clarify that the UE can send request and receives a response in an idle state or inactive state for CSI-RS configuration information is clearly seen in Jiang, see at the bottom of page 26 that refers to figure 7, the terminal device is able to request configuration information/parameters of the CSI-RS in either idle mode or non- activated  mode. It would have been obvious at the time the invention was made to modify Khoryaev’s system in view of Jiang. The motivation for making the above modification would have been to solve the issue as described by jiang of implementing configuration of CSI-RS that is TRS in idle or non- activated modes [see on the second page of Jiang, the second paragraph of the background].


Claim 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements a s a processor coupled to a memory is seen in figure 12 of the primary reference. 

Claim 2, Khoryaev further discloses: The method of claim 1, wherein transmitting the request [¶ 0046] comprises: transmitting the request using a configured set of random access channel resources [¶ 0056, the PRACH resources can be a predefined that depends on the user ID] .

Claim 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Khoryaev further discloses: The method of claim 2, wherein the configured set of random access channel resources is a dedicated set of random access channel resources for requesting the information identifying the reference signal configuration. [¶ 0056, the PRACH resources can be a predefined that depends on the user ID in combination of step 102 of figure 1 and 2, whereby the UE sends its position request on the PRACH resources to identify the reference signal configuration as explained in the rejection of claim 1 ] .

Claim 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

 	Claim 4, Khoryaev further discloses:  The method of claim 2, wherein the configured set of random access channel resources includes at least one of: a configured time resource for a random access channel occasion, a configured frequency resource for the random access channel occasion, or a random access channel preamble sequence for the random access channel transmission.  [¶ 0046, random access channel preamble see also ¶ 0056].

Claim 21 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Claim 6, Khoryaev further discloses:  The method of claim 1, wherein the random access channel transmission does not trigger a radio resource control resume or connection re-establishment procedure.  [¶ 0060, the procedure of the entire document does not entails a re-establishment or resume process, it is a process of obtaining configuration of the reference signal  by use of the PRACH process as seen in ¶ 004 for attachment to the network].

Claim 23 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Khoryaev further discloses: The method of claim 1, wherein the random access channel transmission comprises a reference signal transmission request [¶ 0060 - ¶ 0063, deals primarily  of obtaining UL/DL configuration for PRS/SRS/CSI-RS reference signals by the use of a request via the RACH procedure see also the first step of figure 1 and 2 ].

Claim 24 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

2.	Claim(s) 5 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2022/0110085 A1, support is found in provisional application 62/791,469 dated Jan 11 2019) in view of Jiang (CN 110690947A, a translated copy is included for the applicant’s consideration) and Hung (US 2018/0220392 A1, same assignee but published more than one year before the effective filing date of the instant application).
 	Claim 5, Khoryaev in view of Jiang discloses: The method of claim 1 (see rejected claim 1)
 	Khoryaev in view of Jiang does not disclose:  wherein transmitting the request for information identifying a reference signal configuration comprises: transmitting the request using a message-3 transmission associated with a random access procedure. However in the same field of endeavor Hung discloses: wherein transmitting the request for information identifying a reference signal configuration comprises: transmitting the request using a message-3 transmission associated with a random access procedure. [¶ 0106, the request can be sent on MSG 3 and is seen in figure 15 (third step) whereby configuration information with regards to the reference signal is sent back on the 4th step of figure 15]. 
 	It would have been obvious at the time the invention was made to modify Khoryaev’s system in view of Jiang and Hung. The motivation for making the above modification would have been for on demand UL/DL positioning procedure based on the request from the UE [¶ 0010 of Hung].

Claim 22 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.


3.	Claim(s) 8 – 9, 12- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2022/0110085 A1, support is found in provisional application 62/791,469 dated Jan 11 2019) in view of   Lee et al. (US 2018/0227848, published more than one year before  the effective filing date of the instant application).
Claim 8, Khoryaev discloses: A method of wireless communication performed by a user equipment (UE) [¶ 0046 and figure 1],, comprising: 
transmitting, when operating in a connected mode, a request for information identifying a reference signal configuration; and [¶ 0059 in view of ¶ 0061 “connected” sends a request message A, this request is for PRS configuration that is sent to the UE, the position response can be a resource configuration for reference signal,¶ 0060 also has the option of the UE in connected mode in which a request for identifying resource configuration is sent to the gNB and a response is sent to the UE that indicates resource IDs for DL transmission of CSI-RS]
selectively receiving, as a response to the request, the information identifying the reference signal configuration for reception of a reference signal, wherein the reference signal is a channel state information reference signal or a tracking reference signal.[ ¶ 0059 in view of ¶ 0060 also has the option of the UE in connected mode in which a request for identifying resource configuration is sent to the gNB and a response is sent to the UE that indicates resource IDs for DL transmission of CSI-RS]. Khoryaev discloses every aspect of claim 8 however to better clarify  the request in connected mode is specifically for DL reference signal resource configuration for reference signal that is subsequently sent  and receive by the UE based on the configuration the reference of Lee is relied on. This difference is seen in the reference of Lee see  ¶ 0190 (connected mode) and ¶ 0191 = configuration information for the TRS is received from the base station,  then ¶ 0192, the UE will receive the TRS on the identified set of resources. It would have been obvious at the time the invention was made to modify Khoryaev’s system in view of Lee. The motivation for making the above modification would have been to support robust time tracking for cells that intermittently serve UEs in view of power management [Last few lines of ¶ 0005 of Lee].

Claim 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.  Note that claim 12 is broader since it does not require the connected mode limitation. 



NOTE:
A.   Claim 8 and 12 are also discloses by BAI et al. (US 2018/0205528 A1, filed more than one year before the effective filing date of the instant application ), see ¶ 0063 - ¶ 0069. This situation is in a connected state since in ¶ 0075, ¶ 0077 the DCI is used to indicate the configuration information. In other words DCI is only trigger/used when the UE is attached to the network and already perform the RACH procedure (connected mode).
B.     See also reference R1- 1717376 (intel corporation) submitted via the IDS , section 2.2 on the second page also covers the scope of claims 8 and 12 (connected mode is implied since the UE is attached to the network ready for the transmission f data).



 	Claim 9, Khoryaev further discloses:  The method of claim 8, wherein transmitting the request comprises: transmitting the request using at least one of: a radio resource control message, a medium access control control element, 0097-121737201464 an uplink control information message, a tracking area update message, or a radio access network based notification area update message.  [¶ 0069, RRC signaling can be used. See also the latter part of ¶ 0058 whereby the MAC-CE can be the message type] [examiner directs the applicant’s attention to ¶ 0038 of Stauffer et al. (2019/0379509 A1) also that discloses the feature of claim 9].

 	Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.  
 	
Claim 13,  Khoryaev further discloses: The method of claim 12, wherein the UE is in an idle mode or an inactive mode, and wherein the request is conveyed via a random access channel transmission. [¶ 0061, a request from the UE is sent to the gNB for positioning reference signal configuration while in IDLE or INACTIVE or CONNECTED mode, the first step in figures 1- 3 clearly states it is a random positioning request that is  sent over message A which is a random access channel transmission]

 	Claim 15, Khoryaev further discloses: The method of claim 12, further comprising: determining a set of resources for the reference signal configuration; and wherein selectively transmitting the information identifying the reference signal configuration comprises: transmitting the information identifying the reference signal configuration based at least in part on determining the set of resources for the reference signal configuration. (see figure 1 label 104 and 308 of figure 3 = ¶ 0061, that is a response is signaled back to the UE that contains configuration of the PRS, the configuration can be UL or DL as seen in ¶ 0058=that is the configuration is sent to the UE so the UE knows on which resources to receive the PRS in the DL. Also see ¶ 0059 and ¶ 0060 that deals with scenario 1 in the idle or inactive or connected mode discloses a request for DL PRS configuration, see also ¶ 0060 DL resource ID that identifies the resources with regards to DL CSI-RS, also ¶ 0063 DL PRS configuration in the idle mode is sent to the UE for the UE to locate the transmission of the PRS in these configured resources in order to transmit PRS measurements to the gNB).

 	Claim 16, Khoryaev further discloses: The method of claim 15, wherein the set of resources are a configured set of resources for connected mode UEs; and wherein transmitting the information identifying the reference signal configuration comprises: transmitting, to an idle mode or inactive mode UE, an indicator of the configured set of resources for the connected mode UEs. (see figure 1 label 104 and 308 of figure 3 = ¶ 0061, that is a response is signaled back to the UE that contains configuration of the PRS, the configuration can be UL or DL as seen in ¶ 0058=that is the configuration is sent to the UE so the UE knows on which resources to receive the PRS in the DL. Also see ¶ 0059 and ¶ 0060 that deals with scenario 1 in the idle or inactive or connected mode discloses a request for DL PRS configuration, see also ¶ 0060 DL resource ID that identifies the resources with regards to DL CSI-RS, also ¶ 0063 DL PRS configuration in the idle mode is sent to the UE for the UE to locate the transmission of the PRS in these configured resources in order to transmit PRS measurements to the gNB).

4.	Claim(s) 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2022/0110085 A1, support is found in provisional application 62/791,469 dated Jan 11 2019) in view of  Lee et al. (US 2018/0227848, published more than one year before  the effective filing date of the instant application) and Velve et al. (US 2014/0016614 A1).
 Claim 10, Khoryaev in view Lee further discloses: The method of claim 8 (see rejected claim 8) Lee further discloses: transitioning from an idle mode or inactive mode to the connected mode. [¶ 0089 transition from an idle mode to connected mode to perform transmission of  TRS (tracking reference signal)], Khoryaev in view Lee does not disclose:  perform a tracking area update or a radio access network based notification area update; and wherein transmitting the request comprises: transmitting the request based at least in part on transitioning from the idle mode or the inactive mode to the connected mode, however Velve discloses the above missing feature see ¶ 0013, that is in the transition from idle mode to connected mode when data has to be transmitted requests such as tracking area update has to be perform.  It would have been obvious at the time the invention was made to modify Khoryaev’s system in view of Lee and Velve. The motivation for making the above modification would have been for the transmission of data [see ¶ 0013 of Velve].

	Claim 11, Khoryaev in view Lee further discloses: The method of claim 8 (see rejected claim 8) Lee further discloses: transitioning from an idle mode or inactive mode to the connected mode. [¶ 0089 transition from an idle mode to connected mode to perform transmission of  TRS (tracking reference signal)], Khoryaev in view Lee does not disclose: determining to transmit the request; transitioning from an idle mode or inactive mode to the connected mode based at least in part on determining to transmit the request; and wherein transmitting the request comprises: transmitting the request based at least in part on transitioning from the idle mode or the inactive mode to the connected mode. However Velve discloses the above missing feature see ¶ 0013, that is in the transition from idle mode to connected mode when data has to be transmitted requests such as tracking area update has to be perform.  It would have been obvious at the time the invention was made to modify Khoryaev’s system in view of Lee and Velve. The motivation for making the above modification would have been for the transmission of data [see ¶ 0013 of Velve].


Allowable Subject Matter
1.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463